EU - Canada Summit (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the EU-Canada Summit.
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, Canada is one of the oldest and most like-minded partners of the European Union. We work together on a wide range of issues - both bilaterally and, of course, around the world.
Our relationship is anchored in a shared history that goes back a long way and by common values that are deeply held. It is on that basis that we cooperate to protect our common interests. We do so of course for the benefit of citizens in Europe and in Canada, but also to promote security and prosperity worldwide.
So it is an important relationship. We need to nurture and invest in it, so that we realise its full potential. That is the purpose of the next EU-Canada Summit which will take place in Brussels on 5 May.
The timing is fortunate. Because it means that, as Canada is chairing the G8 and G20 summit at the end of June, our EU-Canada Summit allows us to take stock and align our strategies on global themes that will figure on the G8 and G20 summits, for example, how to promote a sustainable economic recovery, cooperation on financial market reform and regulation, climate change and combating nuclear proliferation.
I attended the G8 foreign ministers meeting recently in Canada where, indeed, many of these issues were discussed.
We will also have the chance to discuss EU-Canada bilateral relations and how we work together on regional crises. Our aim is to have a focused, business-like summit.
With our bilateral relations, the summit will deal with efforts to upgrade and modernise the EU-Canada relationship. It will offer us an excellent opportunity to provide support at the highest political level to reach an ambitious comprehensive economic and trade agreement as soon as possible.
We will take stock of the progress made during the first three rounds of negotiations but also give new impetus to these negotiations, bearing in mind its importance to expand trade and job creation. On trade more generally, the summit should send a clear signal that the EU and Canada reject protectionism, recalling our commitment to reaching an ambitious, comprehensive and balanced conclusion of the Doha Development Round.
The summit should also address the subject of reciprocal visa-free travel. Our goal is clear: we want visa-free travel to Canada for all EU citizens as soon as possible.
We will also have a chance to discuss our crisis management cooperation which, I am pleased to say, is expanding rapidly. We have several crisis management operations ongoing, notably our police mission in Afghanistan, where our cooperation with Canada is exemplary.
Haiti will also be on the agenda of the summit for obvious reasons. Canada plays a very important role in Haiti, and one of the areas where we can and should strengthen our joint efforts is in linking crisis management to longer-term development. This was also the point I stressed during the New York conference on Haiti on 31 March which was co-chaired by both the EU and Canada, along with France, Spain and Brazil.
Along with my fellow Commissioners for Development, Andris Piebalgs, and for International Cooperation, Humanitarian Aid and Crisis Response, Kristalina Georgieva, I was pleased to announce at New York that the EU will contribute over EUR 1.2 billion to Haiti's reconstruction and development.
The EU and Canada both have a long-term commitment to assist Haiti on the path to reconstruction; to rebuild for a better future.
The summit will cover climate change. Taking into account the post-Copenhagen context, adaptation to and mitigation of climate change will continue to top the agenda and will require supportive energy policies. There is wide support for the idea that EU-Canada cooperation should focus on financing mechanisms as well as on support to third countries' clean development.
The consequence of climate change for the Arctic will be another important element of our discussions at the summit. Nowhere are the effects of climate change more keenly felt than in the Arctic region. Environmental changes have a growing impact on the Arctic's people, biodiversity and landscape - both on land and at sea. Protecting the region, including its population, is a key objective of the EU's evolving Arctic Policy, as honourable Members may recall from my presentation during the March Plenary session. With more than 40% of its land mass in the North, Canada shares our interest in protecting the Arctic environment and ensuring the sustainable economic and social development of the region.
Finally, when we talk about upgrading and modernising the EU-Canada relationship, we have the 1976 European Community-Canada framework agreement. This is still in force but outdated. EU-Canada cooperation has extended to other fields such as foreign and security policy and closer cooperation in the field of justice and home affairs.
So we need a modernised framework agreement to act as an umbrella for all our sectoral agreements, including the comprehensive economic and trade agreement and we are holding exploratory talks with Canada to upgrade that agreement at the present time.
In a world of big challenges and where change is constant, we need partners. Canada is among the most important the European Union has. We aim for a productive summit with clear results.
Mr President, Baroness Ashton, ladies and gentlemen, thank you, Baroness Ashton, for your comprehensive statement. As vice-chair of the delegation for relations with Canada in the European Parliament, I am particularly pleased that we are discussing in Parliament the forthcoming EU-Canada Summit. As you know, the vote has unfortunately been postponed until the beginning of May. However, I would like to present briefly the points that are important to the Group of the European People's Party (Christian Democrats).
Since 1959, Canada has been one of the closest and the oldest partners of the European Union. Canada and the European Union share many common values and are firmly in favour of a multilateral approach to tackling global challenges. In 2010, Canada holds the G8 Presidency and will host the next G20 summit. With regard to the current negotiations for a comprehensive economic and trade agreement between the European Union and Canada, it is important for us to deepen and strengthen the good relationship between the two partners at the forthcoming summit.
For this reason, we are calling in our joint resolution for a coordinated and coherent approach to the challenges which face us, in particular, with regard to the economic and financial crisis, foreign and security policy, development cooperation, climate and energy policy and the negotiations in the Doha round. However, we are also calling for the problem of the visa requirement that has been partially reintroduced by the Canadian Government for EU citizens from the Czech Republic, Bulgaria and Romania to be resolved during the forthcoming EU-Canada Summit. Against this background, we very much welcome the opening of a visa office in the Canadian Embassy in Prague and the establishment of an expert working group on this issue.
Finally, I would like to emphasise once again that I am convinced that the EU-Canada Summit will deepen the already close political relationship between the two parties. Thank you for your commitment and your attention.
As Mrs Ashton, the High Representative, has also said, Canada is one of the European Union's oldest partners, and this year's summit is important in order to continue and consolidate this close cooperation in every area: economic, trade, climate change and military. Indeed, I wish to welcome the measures which have been taken so far aimed at signing an EU-Canada trade agreement and I hope that this year's meeting will give the necessary impetus to finalise it.
Bearing in mind the current economic situation and state of the climate, I must emphasise the need for close cooperation in order to identify alternatives to the traditional sources for producing energy, which will respect the particular features of both states, the European Union and Canada, which are involved in developing and using low carbon technology. At the same time, cooperation should also be promoted in the energy-climate sector and maritime sector in the Arctic region.
There are also sensitive issues which will be touched on at the summit. I am referring here to ecological issues, global warming, ACTA, CETA, the banking sector, bringing stability to financial and economic markets, the CITES conference and the EU-Canada agreement on PNR information. I think that, bearing in mind the experiences from the past, the European Union and Canada will manage to resolve as many of these issues as possible. However, these issues must be approached with tact and understanding, without any recriminations, simply looking ahead to the future and taking into account the interests of citizens on both sides. Guaranteeing reciprocity in bilateral relations is one of the European Union's basic principles. We hope that, in the near future, Canada will waive the visa requirements for Romanian, Czech and Bulgarian nationals, thereby ensuring fair and equal treatment for all European Union citizens.
Finally, bearing in mind that the European Parliament's opinion is required to sign any international treaty, it must be involved and consulted right at the initial phase of any project. I take this opportunity to ask the Commission to establish effective communication with the European Parliament in order to achieve sustainable results.
Mr President, ladies and gentlemen, the partnership between the EU and Canada works very well, not only in the area of the economy, but also on questions of foreign policy, such as Iran, Afghanistan, Haiti and other similar cases.
Despite this, we are faced with a number of serious challenges. I am sure that we can overcome them, because we have such a close friendship and partnership. I am thinking about five points in particular. Firstly, we must do the job of regulating the financial sector properly. A great deal was promised by the G20 and I believe that it is important for it to be clearly shown at the G20 summit in Toronto, which is hosted by Canada, that the G20 countries are taking concrete measures and not just making promises.
My second point has already been mentioned. We have very similar objectives with regard to climate policy. We in Europe can definitely learn from Canada about carbon capture and storage projects and other developments in this sector. We hope to be able to agree on joint standards for reductions.
My third point concerns the need for a new trade agreement and I believe that our objectives are very similar in this area as well. I would like to highlight two points where action is needed and where we intend to move closer together, but still remain some distance apart. One of these concerns visa-free travel, which you, Baroness Ashton, have already referred to. I hope that it will be possible to treat ethnic minorities from EU Member States in the same way as all other EU citizens.
My last point relates to the passenger data agreement which expired in the autumn of last year. It is de facto still in force, but no longer has a basis in law. We need a new legal basis, so that we can produce a new agreement. This new legal basis must ensure that civil rights are respected. Modern technological opportunities for networking should not be used to make all the information on names, dates of birth, flight details, credit cards, and so on, readily available in such a way that this information can be misused. We hope that we can work together to create a legal basis which corresponds to our European concept of civil rights.
Mr President, Baroness Ashton, Canada is a good friend and an important partner of the EU. It is also an important international player and has long been a mature democracy which we can learn a lot from. However, because it is a long time since we have adopted a resolution on Canada in this House, we should take the opportunity to look more seriously at the relationship between Europe and Canada than this resolution does.
I find it rather embarrassing that the resolution refers to the many common challenges, but does not include the policy on the Arctic among them. There is no mention of protecting the Arctic using targets and standards. The Arctic is only referred to in passing and the fact that in March, Canada prevented Sweden, Finland, Iceland and the indigenous peoples from taking part in an international meeting on the Arctic in a rather unfriendly way is completely overlooked.
I am embarrassed that the problem of the tar sands, the bluefin tuna and the ban on seal culling are not addressed. This is not all about provoking Canada. However, if we hold a serious discussion with a friend, it is foolish and shameful not to mention the problems that we have. No mention is made of the fact that Canada did not play a particularly positive role in Copenhagen. The problem of the visa policy, specifically with regard to the Czech Republic and its Roma people, should be highlighted more clearly.
We must work together in friendship, but we must not sweep the problems under the carpet, because that does not help anyone. Therefore, my group will seek to ensure when we vote that the problem of the tar sands and of the import of seal products is included in the resolution.
on behalf of the ECR Group. - Mr President, as chairman of the Delegation for relations with Canada, I warmly welcome this resolution, which is actually a first part of an EU-Canada Summit. As has been said, Canada is one of Europe's oldest partners, and strengthening our relations across the Atlantic has become a priority for both sides. Again, as the noble lady said in her opening remarks, discussions are progressing with Canada for a comprehensive, economic and trade agreement which hopefully will set the standard for future trade agreements between the EU and third countries.
Parliament will have to approve these agreements, and I hope that the Commission will keep Members, especially the interparliamentary delegation and the International Trade Committee, fully informed and involved at each stage of these discussions.
The resolution before us is one that I can fully support as it is concise and sticks to the issues of the summit and our relations with the Canadian Government. The resolution sets a positive tone for future discussions and illustrates this Parliament's willingness to engage positively with our oldest trading partner. It can be built upon to advance the reputation not only of this House, but also in future negotiations with other third countries.
on behalf of the GUE/NGL Group. - Mr President, there has not been any assessment of the social, environmental and economic effects of an economic agreement between the European Union and Canada.
The Canadian Union of Public Employees, with 600 000 members in areas such as health care, education, local municipalities, public utilities and transport, is seriously concerned about the effects of such an agreement. The National Union of Public and General Employees, with 340 000 members in Canada in the public and private sectors, is equally concerned, as is the Public Service Alliance of Canada, with 165 000 members.
These workers are concerned because they understand that such an agreement will be implemented primarily in the economic interests of big business in both Canada and in the European Union and not primarily in the interests of working people or of social justice.
Now, both the European and Canadian transnational corporations want to break into the provision of public services in Canada - on a maximisation-of-profit basis, of course. They see an EU-Canada agreement as a vehicle to force extensive privatisation in areas like public transport, water provision and electricity. Such a development would be ominous for Canadian workers' pay and conditions. It could be the beginning of a race to the bottom in exactly the same way as we have seen in Europe, where the EU Commission itself endorses the rights of private companies providing services to exploit workers, as proven when the Commission took the Luxembourg state to court for wanting migrant service workers to be given the same protection as Luxembourgish workers.
Now, Canadian water is a particular target of the water multinationals. Some EU-based multinationals previously wreaked havoc in countries such as Bolivia with water privatisation and their baleful influence is already being felt in Canada.
Happily, ordinary people in Canada are prepared to fight to protect their public water provision. They will need to be vigilant.
The European public sector workers' trade unions are also concerned, and I call on both Canadian and EU-based unions to forge a real campaign to protect public ownership in public services with democratic control rather than maximisation of private profit, but not just a coming together at leadership level but a real involvement of the rank and file to protect their public services.
on behalf of the EFD Group. - (DA) Mr President, Europe and Canada have enjoyed a good partnership for many years, so it is only natural for us to seek to expand free trade. Is the present method the best one, however, in view of the time that the negotiations have taken? Is the EU apparatus too cumbersome and bureaucratic to deal with this task?
Canada would like a free trade agreement with the EU, but at the same time, Canada refuses to ban the terrible method used to slaughter seals that runs absolutely counter to all rules on animal welfare.
Similarly, Canada wants the right to tax shipping through an ice-free Northwest Passage. A route north of America must be freely available to all, however. The Northwest Passage is an ideal way to save time, money and fuel and benefit the environment. It improves the competitiveness of all the countries of the northern hemisphere. I therefore urge Canada to pursue the ideas behind the free trade agreement and drop any ideas of taxing use of the open sea.
(DE) Mr President, as if it were not embarrassing enough that information has leaked out in the middle of the negotiations on the comprehensive economic and trade agreement (CETA), the accusation has also been made that Canada is being forced to adapt its copyright laws to US and EU standards as part of the CETA and the anti counterfeit trade agreement (ACTA). It seems that the CETA refers to significant privatisation, deregulation and restructuring. This involves local authorities being prevented from applying specific local or ethnic procurement guidelines. Of course, it makes sense to put larger contracts out to tender and, of course, there must be rules in place to ensure that corruption and nepotism do not become rife.
When our local authorities here are already complaining that they are not allowed to use companies that show social commitment, but instead are generally forced to give contracts to the firms that dominate the market, it becomes even more incomprehensible that we are imposing similar regulations on other countries. When free trade agreements allow multinational companies to sue governments for damages because of their decisions on environmental and health policy, it is clear that the European Union has learnt far too little from the financial and economic crisis and is continuing on the wrong, neoliberal course.
If the EU really wants to be there for its citizens, as the soapbox speakers always say, then it must stop going down the wrong road and turn itself into a bulwark against globalisation, while supporting friendly powers such as Canada.
(RO) I would like, first of all, as other fellow Members have also done, to emphasise that the EU-Canada Summit is an important opportunity for deepening our partnership with this important democracy. This relationship is extremely important to the EU as it involves partners who share the same values and have worked together over a long period of time.
At the same time, I would like to remind you of the declaration made at the previous EU-Canada Summit in Prague in May 2009, which reiterated the partners' common objective, and I quote, 'to enhance the free and secure movement of people between the EU and Canada, with a view to extending as soon as possible visa-free travel to Canada for all EU citizens'.
One year on, we are obliged to note that we are far from achieving this objective. Currently, not only are Romanians and Bulgarians still subject to a compulsory visa requirement, but, as you are aware, visas were reintroduced for the Czech Republic last year.
I think that we have here, first and foremost, a problem of reciprocity. Given, as you are well aware, that all EU Member States have waived visas for Canadian citizens, in accordance with our legislation, we have, on the other hand, if I may say so, a problem of consistency as Canada has removed the visa requirement for one of the candidate countries, Croatia, while, I repeat, currently retaining visa requirements for citizens from EU Member States.
I believe therefore that the May summit must make significant, if not decisive progress on the issue of waiving visas for all EU Member State citizens. I think that specific measures are required and this objective must be placed as high as possible on the agenda because we are no longer happy with declarations of principle. This form of discrimination is extremely unfair, especially for citizens in the country where I come from, a Member State of the European Union, which has made significant technical progress in terms of waiving visas.
(DE) Mr President, I am wondering why I always feel that I should suspect the Commission of not wanting to put things before the European Parliament. That is the case with the free trade agreement which is being negotiated with Canada. I would like to join in the criticism voiced by fellow Members who have said that some of the facts are suspicious, in particular, the one mentioned by Mr Higgins, and I fully agree with him.
In my opinion, trade agreements are a good thing if they promote general prosperity on both sides, but not when they serve the interests of a few large multinational companies almost exclusively. When you find out that health, education or public security have suddenly become the subject of trade agreements and that they are to be deregulated and privatised, then you begin to suspect that the agreement is for the benefit of the few and will cause harm to many others. I would like to send out a warning to the people who are attempting to bypass the European Parliament in introducing agreements of this kind.
The second point that I would like to make is as follows. If you meet and negotiate with a long-term partner, such as Canada, you have to cover some unpleasant subjects. I believe that a discussion and an agreement of this kind should include the issue of the seal cull. This is not intended to annoy anyone, but to clarify the European position and to find a solution which would put an end to the appalling profit making at the expense of small animals.
(RO) My fellow Member, Sebastian Bodu, was unable to make it to Strasbourg today and I am going to stand in for him.
At the moment, 39 million European citizens from Romania, the Czech Republic and Bulgaria are unable to travel to Canada without a visa. More than half of this number - 22 million - are Romanians. Retaining the visa scheme for entry into Canada, as in the case of the United States scheme too, creates the situation where some Europeans are second-class citizens.
European citizens' freedom of movement must be treated on a uniform basis. The visa issue affects the relationship between the European Union and Canada. President Barroso called at the previous summits for a resolution of this matter. This issue must continue to be raised.
In the case of Romania, the proportion of rejected visa applications from Romanian citizens has dropped from 16% to 5% between 2004 and 2008. Roughly 200 000 Romanians live in Canada, the large majority of whom have entered there through the Canadian state's official immigration schemes. I do not understand why Canada takes different approaches. In 2009, visas were waived for a European country which is not a European Union Member State, the reason being given that a large number of citizens originating from that country were already living in Canada.
I also believe that the Czech Republic must benefit again from the visa waiver. The reason given for reintroducing visas must not become a factor for the other states. The topic of visas has been entered on the agenda for the EU-Canada Summit by the European Parliament. The EU must maintain the stance taken in October 2009, which is to enforce the solidarity clause if the problem is not resolved by the end of 2010.
Vice-President Ashton, achieving a visa waiver for Member States would be a major success for you in your job. I wish you every success in this endeavour.
(EL) Mr President, Canada is one of the oldest and closest allies of the European Union and has been since 1959. However, our cooperation must always be based on common values and mutual respect.
Canada is one of the ten worst emitters of greenhouse gases in the world and is the only country which, even though it signed and ratified the Kyoto Protocol, then publicly announced that it had no intention of honouring its legal commitments. Instead of reducing emissions by 6% compared with 1990, emissions in Canada have risen by 26%. The production of tar sand is the main cause. Emissions of greenhouse gases from the production of tar sand are 3-5 times greater than from conventional production of oil and natural gas. The production of tar sand also takes two to five barrels of water for every barrel of tar extracted and then creates a series of waste products which threaten both biodiversity and the life of the natives. This production is also destroying the boreal forest, one of the biggest carbon sinks on the planet. By 2020, tar sand will probably have produced more emissions than Austria and Ireland. Canada spends just USD 77 per person on green subsidies, compared with USD 1 200 for Korea, 420 for Australia and 365 for the United States.
Guaranteeing protection for the boreal forest is extremely important and it is important that we ask Canada to comply with the international agreements that we have jointly signed, but which only we are respecting unilaterally, and that should be the basis for any further cooperation.
(SK) Since 1959, Canada has been one of the closest and most stable partners of the European Union. I am delighted that the economic situation has improved in Canada during the term of the current right-wing administration, which has not happened during previous electoral terms in this country.
The strengthening economic situation and the stronger Canadian dollar, which are leading to greater prosperity for Canadian citizens, have also sent a positive signal to other countries, creating favourable conditions for the development not only of political but also of economic cooperation. I believe that the EU-Canada Summit in Brussels will bring concrete progress in negotiations over a complex agreement on economic partnership.
Canada is the eleventh largest trading partner of the EU, accounting for up to 1.7% of overall foreign trade of the Union, and the EU is the second largest investor in Canada, while Canada is the fourth largest investor in the EU.
In 2008, the total volume of goods reached almost EUR 50 billion, while services accounted for EUR 20.8 billion. The liberalisation of trade in goods and services between the EU and Canada, along with greater access to markets, will make it possible to invigorate and deepen bilateral trade, which will certainly bring significant benefits to both the EU and the Canadian economies.
(CS) Mr President, Baroness Ashton, ladies and gentlemen, the common visa policy of the EU now faces a major challenge in the form of the visa requirement imposed by Canada for the past 10 months on citizens of the Czech Republic. Canada, through its unilateral measure in relation to the Czech Republic, has also quite unacceptably bypassed the EU bodies responsible for the common visa policy. The rights of citizens of a Member State, as well as the prestige of the EU institutions which uphold these rights, have thus come under threat. The unprecedented action of the Canadian Government towards a Member State of the Union confronts the entire EU with a test of solidarity.
Czech citizens are relying on the European Commission resolutely to take on the role of defender and representative of a Member State and its legitimate interests. There will be a unique opportunity for this at the forthcoming EU-Canada Summit, where the visa question should be among the points of discussion. It is high time that all possible steps were taken to achieve a breakthrough in this long drawn-out affair. I applauded the fact that the Commission, in October 2009, adopted a report in which it called on Canada to open a visa office in Prague and to establish a timetable for lifting the visa requirement. Canada has fulfilled the first requirement but not yet the second, and therefore neither the European Commission nor the Council should be satisfied with progress to date. The pressure on Canada should not be relieved, but, on the contrary, should rather be increased. In this context, I would like to call on the Commission to make a clear statement regarding its commitment to propose, in case of insufficient progress, countermeasures involving the introduction of a visa requirement for Canadian officials and diplomats.
I firmly believe that we must stop dragging our feet. Czech citizens do not expect fine promises and sympathetic noises from EU bodies, but concrete, goal-orientated actions. In my opinion, the ball is now in the hands of the Commission and especially President Barroso, who will be the main negotiating partner of the Canadian premier at the summit. If we fail to start acting self-confidently and forcefully towards the Canadian Government, any efforts we make will lose effect and the result will be that the faith of Czech citizens in European institutions will be seriously undermined. Our talk of European solidarity will then be so much hot air to them.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, as a member of the EU delegation for relations with Canada, I would like to emphasise the fact that Canada and the EU share common values. Our common values form the basis for the structure of our society and are of fundamental importance in this respect. We should make increasing use of this common foundation to take joint responsibility for restructuring basic global conditions. Our close historic and cultural links and our respect for multilateralism, including our support for the Charter of the United Nations, form the foundation of our partnership. We must improve and strengthen our relationship on a variety of levels, in particular, of course, on the political level.
The agreement that we are discussing today will be the first based on the new treaty and the Commission should be aware of this. The main requirements for a successful decision-making process for this agreement are transparency, cooperation and the inclusion of Parliament. Two important subjects have been raised in this discussion. The one-sided visa rules for Czech citizens are unacceptable and should be abolished. Canada's criticism of the strict regulations on the sale of seal products is an indication not that we need to change, but that Canada must change.
However, one of the objectives of the EU-Canada agreement is that we should work together to create a stronger trade area than the North American free trade agreement (NAFTA) area. This is not just about economic cooperation, but also about sending out a clear signal that protectionism is not acceptable. It is a lucky coincidence that Joe Biden is speaking in the European Parliament in Brussels on the same day as the EU-Canada Summit is taking place, because effective, professional cooperation with both parts of the North American continent is important to us and because together, we want to take more responsibility in the world.
(CS) Baroness Ashton, I would like to point out to you that the Achilles heel regarding successful ratification of the agreement between the EU and Canada is the unilateral visa requirement for the Czech Republic, Romania and Bulgaria, because it creates an unacceptable form of second class citizenship in the EU. Not just the other countries showing solidarity with us, but also many MEPs will be perfectly entitled to block ratification if Canada fails to fulfil the promise to tighten its lax asylum policy, which is supposed to be the precondition for lifting visa requirements. Baroness Ashton, can you tell me whether you have pointed out to Canada that it is not acceptable for the country to postpone until 2013 the tightening of this generous asylum act which is open to abuse, and that it must amend the act as soon as possible, bearing in mind the shared values and good economic relations it has with the European Union, the terms of which are to be contained in the new trade agreement? Madam Vice-President, do you consider it your priority to raise the question of bringing forward this deadline at the summit with Canada in two weeks' time, and to get the visa requirement lifted before signing the agreement with Canada? If this is not the case, are you aware of the possibility that this important agreement may not be ratified here in the European Parliament, because we do not intend to accept this behaviour on the part of Canada towards the three Member States of the EU?
Ladies and gentlemen, I would like to thank you on behalf of millions of citizens for your solidarity, and to applaud the fact that the draft of your joint resolution, which we will vote on in Brussels, includes a clear call for the amendment of the Canadian asylum system and the quickest possible lifting of the visa requirement for almost 50 million European citizens.
(IT) Mr President, High Representative, ladies and gentlemen, I think that the discussion and the debate in this Chamber lend great strength to its actions with a view to the May summit.
There is no doubt about the ideas that everyone has expressed: the importance of our relationship with Canada, the importance of the partnership and our shared values with a great democratic country with which we have a strategic need to cooperate.
However, some questions have been raised which, in my opinion, and on the basis of your mandate from this House, are questions which absolutely must be dealt with and, if possible, resolved, because it is the solutions that count at the end of the day, not the battles.
The first of these concerns the need to stress the principle of reciprocity regarding the free movement of Canadian and European citizens. I am neither Czech, nor Romanian, nor Bulgarian, and other Romanian colleagues have spoken before me, but, all the same, as a European citizen, I feel just as cheated of my rights if European citizens cannot move freely around Canada - I am talking quickly, because you understand me, Mr President, but I think you would like me to repeat it for the translation - but, all the same, I feel cheated if other citizens from other European countries cannot move freely around Canada, while Canadian citizens can move freely around all the European countries.
Moving onto the issue of the seal massacre: we are always moved when television programmes or press enquiries show the vicious, terrible actions used in certain hunting pursuits: in this Parliament, we have the chance to voice our opinions, and I believe that we should stop feeling upset and protesting and start taking action.
Our relationship with a great democratic country such as Canada should also allow us to bring up problems and to request moratoriums. I thank Baroness Ashton for the action she will take and report back to this Parliament, beginning with the summit in May.
(CS) Madam Vice-President of the Commission, ladies and gentlemen, in connection with the forthcoming EU-Canada Summit, I would like to mention one of the fundamental principles on which the EU is based. This is the principle of solidarity. This value must be respected in all circumstances if the EU wants to retain the trust of its citizens, even in cases which involve a problem for just one Member State. As has already been said, in July 2009, Canada introduced a visa requirement for citizens of the Czech Republic. At the request of the Czech Republic, the question of visa relations with Canada was included as an item at the February meeting of the Council of Justice and Internal Affairs. Solidarity with the Czech Republic was expressed at the meeting by Romania, Bulgaria, Hungary and Slovakia, and also in clear terms by the Spanish Presidency. The Commission also proclaimed solidarity, although there is no concrete solution in sight, even after negotiations between the groups of experts. Time moves on, and it is decidedly not working in favour of the EU and its citizens. For EU citizens from the Czech Republic, waiting for a new Canadian asylum act to be passed as a condition for lifting the visa requirement, with the closest realistic deadline in 2013, is hard to swallow. In this context, they are therefore expecting real help from the EU. If we often talk of citizens having a crisis of confidence in European institutions, let us also seek reasons for it in an approach, which, unfortunately, has not been one of complete solidarity so far.
Mr President, I hope the High Representative will congratulate the Canadians on their diplomatic skills because they have something to teach us. At the recent conference on the trade in endangered species (CITES), they teamed up with their Japanese allies to comprehensively defeat our attempt to introduce a trade ban on bluefin tuna.
That CITES conference was all too reminiscent of the one on climate change in Copenhagen, where the EU position was unclear. We seemed to have spent a lot of time debating amongst ourselves, rather than debating with others, on a day-by-day basis and we ended up being soundly thrashed.
Japan and its Canadian allies had spent months beforehand doing the rounds, winning friends and buying a bit of influence here and there in order to get the votes they needed to get the result they wanted. We ended up coming out looking incoherent, disorganised and weak.
The Environment Commissioner has said that this must never happen again. He is determined to make a change. However, we have conferences of this kind taking place across the world all the time and we need to ensure that we are harnessing the full diplomatic skills of the European Union to ensure we have a forward-looking strategy, that we use our resources effectively, and that we stop punching below our weight.
(DE) Mr President, I would like to highlight a very serious problem in enforcing intellectual property rights in these negotiations. Critical comments from Canadian professors of law and also from Harvard indicate that the planned agreement could amount to a complete revision of Canadian copyright, patent and trademark law.
On the one hand, the Canadians feel that their sovereignty and their right to make use of their own intellectual property are being restricted. However, on the other hand, strict and precise rules governing copy protection and the extension of this protection to cover films are very, very important.
It seems to me particularly crucial to include the Internet in any discussions on the enforcement of intellectual property rights, because it is impossible to protect intellectual property on the Internet without cross-border agreements. I am in favour of a specific ban on recording with video cameras in cinemas. This should be enforced in Canada. However, it is important for us to find a middle way. We should support the protection of intellectual property, but oppose blanket surveillance and persecution on the Internet.
Of course, it is also important to take into account that Canada has a different legal tradition and a different legal system. This is a very difficult problem to solve, but I hope that we can find an effective solution.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, our most important concern should be to provide support for small and medium-sized businesses, particularly during an economic crisis. These companies employ two-thirds of all workers and generate 80% of tax income. For this reason, it is essential for public tenders to focus on giving small and medium-sized enterprises the opportunity to be awarded public contracts. Of course, the technical regulations, in other words, the trade facilitation measures, must also be adequately taken into consideration in this agreement. What I would like to know is whether there is an agreement with the World Trade Organisation to incorporate the basic principles of the Doha negotiations into this free trade agreement.
(RO) Mr President, Commissioner, air transport is vital for bringing the European Union and Canada closer to each other by facilitating the transportation of goods and persons. The EU-Canada air transport agreement, signed on 18 December 2009, and the agreement on civil aviation safety between the European Union and Canada, signed in Prague on 6 May 2009, are two important elements in the transatlantic dialogue between the European Union and Canada. The first agreement is enforced provisionally until its entry into force after its ratification. The Council has not yet received any notification in this regard.
The second agreement is not enforced provisionally. The Council must send the proposal for a Council decision and the text of the agreement to the European Parliament for its opinion.
Bearing in mind the importance of air transport in the cooperation between the European Union and Canada, I would like to ask you, Vice-President, when the two agreements between the European Union and Canada will be able to enter into force properly.
Mr President, Canada is a close ally, but the EU must be a critical friend where necessary. Canada's record on climate change is poor and Canada was obstructive during the Copenhagen negotiations. Of particular concern is the tar sands industry, as Mr Arsenis mentioned. Extracting oil from tar sands requires much more energy than oil produced from other sources, as well as being very polluting for the local environment.
Given that the Canadian Government is currently trying hard to get the Commission to weaken its approach to carbon measurement in the implementation of the Fuel Quality Directive, may I ask the High Representative whether she will be raising the issue of tar sands in the summit discussions?
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, this has been an extremely useful and valuable debate for the preparations for the summit. Honourable Members have covered a wide range of different topics and I shall not least be making sure that the two presidents - the President of the Commission and the President of the Council - who, of course, will be leading the European Union at the summit, are fully aware of the issues that have been raised.
I am very grateful for the helpful way in which Members of Parliament have given me information, and put questions on areas I have to confess I do not know very much about - for example, on air transport, which I will have to find out about for them.
I would like just to pick up on two or three of the key areas that were discussed. In the context, there seemed to be a general view among honourable Members that this is an important relationship. Perhaps some of the frustrations I felt in the Chamber were because we recognise the importance of Canada and the importance of the shared values that we hold. The frustration of those honourable Members from the countries particularly affected by the visa question is therefore completely understandable.
Let me begin with trade, because quite a lot of the different contributions focused on that. We are right to go for an ambitious trade agreement. This will not be easy and from the very beginning - and I actually launched the trade negotiations - we recognised that, because of the particular interests of the EU and Canada, this was never going to be an easy negotiation. However, we should be very ambitious on both sides.
One example is intellectual property rights, where I am very concerned that Canada needs to make sure it has a proper regime in place. I know that it is looking at that and that the discussions and the rounds so far have been extremely positive and constructive and things are moving at a good pace.
I agree that we need to keep the Committee on International Trade fully informed and, as Mr Bradbourn said, those with a particular interest in Canada also need to be clearly in the loop on that. There will be an impact assessment, which is already being worked on at the present time, and, of course, Parliament will play its role in giving assent or not to the agreement when it is finally put forward. There is a very clear and key role for Parliament there.
All I would add to that are two things. One is that a good trade agreement actually benefits our citizens. That is what it is for. It is to make sure that for consumers, there are greater choices and for workers, there are greater opportunities. We need to ensure that all our trade agreements provide genuine opportunities across the European Union.
On the point on small and medium-sized enterprises, which I agree is very significant, I am reminded that one of the statistics that always struck me as being very interesting is that only 8% of our small and medium-sized enterprises actually trade, and only 3% trade outside of the European Union.
I have always felt, and continue to do so, that if we were able to increase those figures and provide opportunities - and government procurement may indeed be one of the areas where that is a possibility - then that is an opportunity in both directions for our small and medium-sized enterprises to benefit.
A number of honourable Members talked about the Arctic, and we have had discussions about that in recent times in Parliament. I accept that this is a very important issue, not least because it links to the other important issue I wanted to raise before I mention visas, which is climate change.
As far as we are concerned, Canada did belong to the group of countries that, in the Copenhagen negotiations, did not, in our view, take us anywhere near far enough. We can debate Copenhagen further - and no doubt in other conversations with the Commissioner responsible, there will be opportunities to do so. We were interested that, in the Speech from the Throne on 3 March, the Canadian Government stated that it fully supports the Copenhagen climate change accord. That is significant, and what we want to do in the context of the summit is to encourage and urge Canada to be ambitious, notably in increasing its mitigation target for 2020.
The international carbon market is key in shifting investment towards a low-carbon economy, and part of what we are able to do in our bilateral relationship is to push forward on those strategic questions of investment, of green technology and of collaboration, in trying to support all the measures we need to take to mitigate the problems of climate change.
The final issue - and there were many, but I just want to pick on three - and one which I, of course, wanted to raise, is the whole question of visas. This is extremely important and, as Member States represented here through their MEPs have mentioned, there are three Member States who are actually affected.
There is a lot of work going on to try and resolve this matter. We have had a lot of dialogue with Canada, a lot of the issues are well known and there are issues for Canada to resolve in terms of the legislation that it needs to put in place for the future. Honourable Members were quite right to raise this question and it will be part of the discussions.
The second expert working group meeting took place in Prague to look at the issues particularly relevant to the Czech Republic, and that has been facilitated by the Commission, so the Commission is fully involved.
I did pick up on, and will take away from this debate, the frustration of honourable Members who have raised the need to work quicker and further to address this problem and to recognise what is absolutely the most significant point of this, which is that this is not a bilateral issue, but a European Union-Canada issue, and we need to address it as such.
The debate is closed.
The vote will take place during the first part-session in May.
Written statements (Rule 149)
At the moment, 39 million European citizens from Romania, the Czech Republic and Bulgaria are unable to travel to Canada without a visa. More than half of this number, 22 million, are Romanians. Retaining the visa scheme for entry into Canada for some of us is an untenable situation as it creates two classes of European citizens. European citizens' freedom of movement must be treated on a common, uniform basis, while the visa issue concerns the relationship between the EU and Canada and not bilateral relations between Canada and the respective states.
In the case of Romania, the proportion of rejected visa applications from Romanian citizens has dropped from 16% to 5% between 2004 and 2008. Roughly 200 000 Romanians live in Canada, some of whom have entered there through official Canadian immigration schemes. This is one of the reasons for a large number of visa applications. The topic of visas was entered on the agenda for the EU-Canada Summit by the European Parliament.
The EU's stance must be to apply the solidarity clause if the issue is not resolved by the end of 2010. The waiver of visas for Member States would be a first achievement for the High Representative for Foreign Affairs and Security Policy.
I think that one of the priority issues on the agenda for the EU-Canada Summit, scheduled to take place in Brussels on 5 May, must be to waive visas for all European Union citizens, on the basis of reciprocity and in order to eliminate the current discrimination preventing Romanian, Bulgarian and Czech citizens from visiting Canada without a visa.
This situation is all the stranger considering that, last year, the Canadian authorities removed the compulsory requirement to apply for short-stay visas for citizens of Croatia, a country still negotiating its accession to the EU. Romania has made significant progress in the last few years, including with regard to certain important criteria for removing the visa scheme. The rate of rejection of visa applications, the rate of exceeding the legal residence period and the number of asylum applications are in steady decline.
This is why the visa waiver would reflect this development, not to mention that equal treatment given to European and Canadian citizens would help strengthen mutual trust.